PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MCCANN et al.
Application No. 14/758,774
Filed: 30 Jun 2015
For AIRFOIL ICING CONTROLLER APPARATUSES, METHODS AND SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 7, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The receipt of a five-month extension of time to make timely this submission is acknowledged.  It is noted February 6, 2022 fell on a Sunday.

The above-identified application became abandoned for failure to file an Appeal Brief within two months of filing a Notice of Appeal on June 7, 2017.  A Notice of Appeal was filed on June 7, 2017, no Appeal Brief was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on August 8, 2017, per 37 C.F.R. §§ 41.37(a) and (b).  A notice of abandonment was mailed on January 25, 2018.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 

	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional.  The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On January 27, 2021, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was filed, along with an amendment to the specification and remarks, the petition fee, and the proper statement of unintentional delay.  The original petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on July 6, 2021.

To date, requirement two of 37 C.F.R. § 1.137(a) has been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The second and fourth requirements of 37 C.F.R. § 1.137(a) have not been satisfied.  A discussion follows.

Regarding the first requirement, Petitioner must submit the required reply to the Office action.  The required reply is the reply sufficient to have avoided abandonment, had such reply been timely filed.  See M.P.E.P. § 711.03(c).  

The decision mailed on July 6, 2021 set forth on the third page:

The response that was received on January 27, 2021 has been considered by the SPE, but it has been determined that it fails to place the application in condition for allowance.  The SPE has issued the following comments:

The applicant’s remarks pertaining to the 112(a) rejection have been taken into consideration and were found persuasive. The 112(a) rejection would therefore be withdrawn. However, if the application is revived, a new ground of rejection under 35 U.S.C 101 would be raised. 

The remarks pertaining to the objection of the drawings were not found persuasive because the black and white drawings are not clear and blurred. There were colored drawings on file that would overcome the drawing objection but a petition to accept the colored drawing was not filed by the applicant.
the undersigned has reviewed the papers received on February 7, 2021, and has not located either an amendment directing the entry of the substitute specification or a statement that the substitute specification contains no new matter.  Both are required, per 37 C.F.R. §§ 1.121(a), 1.121(b)(3), and 1.125(b).

Regarding the fourth requirement, the required statement of unintentional delay was included with the original petition pursuant to 37 C.F.R. § 1.137(a) that was filed on January 27, 2021.  However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

With the original petition pursuant to 37 C.F.R. § 1.137(a) filed on January 27, 2021 and this renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, Petitioner has set forth the following timeline of events via its legal representative, an attorney with the law firm Kutak Rock LLP:

The former owner of this application was Telvent DTN LLC.
A Notice of Appeal was filed on June 7, 2017 by prior counsel, Cooley LLP, on behalf of Telvent DTN LLC.
Shortly thereafter, this application was assigned to the current owner on June 19, 2017, DTN, LLC, which is referred to as “Petitioner”2 in the renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022.  
Brian L. Main is employed by Kutak Rock LLP.3  He filed both the original petition pursuant to 37 C.F.R. § 1.137(a) on January 27, 2021 and this renewed petition pursuant to 37 C.F.R. § 1.137(a) on February 7, 2022
Sean Connolly is a former partner at Kutak Rock LLP, and he managed DTN, LLC.’s portfolio until his departure in 2020.4  
Jason Krueger was employed by DTN, LLC until 2019, and he was Sean Connolly’s main point of contact at DTN, LLC.5
Brian L. Main states that the IT departments of DTN, LLC and Kutak Rock LLP discovered two relevant emails:6
On July 31, 2017, Sean Connolly sent Jason Krueger an email where he informed DTN, LLC’s main point of contact that a final rejection had been issued, a notice of appeal had been filed on June 7, 2017, the initial deadline for filing an appeal brief is August 7, 2017, “and this may be extended up to five months.”7  
On this same day, Jason Krueger replied “[w]e have not made any decisions yet” and asked Sean Connolly to “provide a recommendation.”8
Brian L. Main states that neither the IT department of DTN, LLC or that of Kutak Rock LLP has located a subsequent response from Sean Connolly to Jason Krueger.9
Kutak Rock LLP received the notice of abandonment.10  Brian L. Main has spoken with Natalie Merritt, DTN, LLC's current Senior Legal Counsel, and she indicated that DTN, LLC has not been able to locate any notification that Kutak Rock LLP might have provided to DTN, LLC that this application went abandoned.11
On April 25, 2018, Kutak Rock LLP docketed a deadline for filing a petition to revive.12  An internal communication requested whether the application was purposely abandoned, 13  
Sean Connolly explained to Brian L. Main in an e-mail dated July 2, 2020 that “DTN decided to not pursue this family because it did not cover their product and was not proving to be particularly workable.” He adds that Jason Krueger considered the expenses for this family to be “sunk costs and given the value, he did not want us to … spend money on prosecution.”  Sean Connolly further explained in this e-mail that he is in possession of a note that concerns the “decision making process that was going on at DTN,” and that “Jason instructed me not to do any further work on the appeal (emphasis added).”14
Brian L. Main adds that he conducted a video conference with Jason Krueger on December 9, 2020, during which he indicated that he “never instructed Mr. Connolly to allow any applications to become abandoned or to avoid spending money on maintenance or prosecution.”15
Brian L. Main has stated that he questions “the accuracy of Mr. Connolly’s statement regarding Mr. Krueger’s instructions.” 16
Brian L. Main took over responsibility for the DTN, LLC portfolio in May of 2020, and in July of 2020, DTN, LLC  learned of the abandonment of this application.17  
Four months passed before DTN, LLC instructed Brian L. Main to revive this application on November 17, 2020,18 and more than two additional months passed before the original petition pursuant to 37 C.F.R. § 1.137(a) was filed on January 27, 2021.

With the present set of facts, the USPTO is not in a position to determine that the entire period of delay was unintentional.

First, the e-mail exchange dated July 31, 2017 between Sean Connolly and Jason Krueger establishes the latter was informed that the last possible date for filing an appeal brief was January 7, 2018, and yet he permitted the matter to drop after asking for a recommendation and apparently not receiving one.  
This is made even more curious by the fact that in an email between Brian L Main and a co-worker named Lisa A. Sarver, the former indicates that the latter “had previously indicated to me that Jason was good about documenting important decisions, such as by sending follow-up emails.” 19

It is not clear why the main point of contact at DTN, LLC, a man who was good about documenting important decisions, such as by sending follow-up emails, would fail to document an important decision and send a follow-up e-mail, after he had been informed of the need to file an appeal brief by a particular date; unless Sean Connolly’s assertion is accurate, and Jason Krueger had in fact instructed him not to do any further work on the appeal.

Second, if Jason Krueger did not instruct Sean Connolly – a former partner who managed DTN, LLC.’s portfolio - to do any further work on the appeal, it is not clear why Sean Connolly have asserted that he received this instruction from Jason Krueger.  

Similarly, it is equally unclear why Sean Connolly would be in possession of a note that concerns the “decision making process that was going on at DTN” that led him to conclude the client instructed him to permit this application to lapse.

Still further, it is unclear why a note that would most likely have been made contemporaneously with the alleged instruction would be less reliable than Jason Krueger’s memory of events that transpired approximately two years prior.

Third, if DTN, LLC learned of the abandonment of this application in July of 2020, why did its employees wait four months to instruct Brian L. Main to revive this application?

Fourth, if Brian L. Main received instructions to revive this application on November 17, 2020, why was the original petition to revive this application not filed for more than two months?
 
Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  


§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,20 hand-delivery,21 or facsimile.22  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.23

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.24  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, page 1.
        3 Id. at 6.
        4 Id. at 2.
        5 Id.
        6 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, page 2.
        7 Exhibit A, submitted with the Renewed petition pursuant to 37 C.F.R. 
        § 1.137(a) filed on February 7, 2022 (page 8 in IFW).
        8 Id.
        9 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, page 2.
        10 Original petition pursuant to 37 C.F.R. § 1.137(a) filed on January 27, 2021, page 2.
        11 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, pages 1-2.
        12 Original petition pursuant to 37 C.F.R. § 1.137(a) filed on January 27, 2021, page 2.
        13 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, page 3 and Exhibits B and C (pages 10-13 in IFW).
        14 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, Exhibit D (pages 17-20 in IFW).
        15 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, page 4.
        16 Id.
        17 Id. at 5.
        18 Id. at 5 and concurrently submitted Exhibit I (pages 42-47 in IFW).
        19 Renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on February 7, 2022, Exhibit D (page 16 in IFW).
        20 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        21 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        22 (571) 273-8300: please note this is a central facsimile number.  
        23 https://www.uspto.gov/patents/apply 
        
        24 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.